                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


UNITE HERE HEALTH, et al.,             )
                                       )
                       Plaintiffs,     )                      CIVIL ACTION
                                       )
       vs.                             )                      NO. 19 C 7453
                                       )
CHESTNUT STREET HOTEL MANAGEMENT, )                           JUDGE CHARLES P. KOCORAS
LLC, d/b/a TREMONT CHICAGO HOTEL, LLC, )
                                       )
                       Defendant.      )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, CHESTNUT STREET HOTEL MANAGEMENT, LLC, d/b/a TREMONT CHICAGO

HOTEL, LLC, in the total amount of $45,646.12, plus Plaintiffs’ court costs and reasonable

attorneys’ fees in the amount of $1,390.00.

       On November 18, 2019, the Summons and Complaint was served on the Registered Agent

(by tendering a copy of said documents to Vicky Alfirevic) at the registered office of record (a copy

of the Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was

due on December 9, 2019. As Defendant has failed to timely answer the Complaint, Plaintiffs

respectfully request entry of default and judgment.



                                                                     /s/ Laura M. Finnegan
Laura M. Finnegan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6210637
Telephone: (312) 216-2563
Facsimile: (312) 236-0241
E-Mail: lmfinnegan@baumsigman.com
I:\HEREW\Tremont Chicago Hotel\motion.lmf.df.wpd
                                              CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 30th
day of December 2019:

                                Registered Agents, Inc., Registered Agent
                                for Chestnut Street Hotel Management, LLC
                                1900 E. Golf Road, Suite 950A
                                Schaumburg, IL 60173-5034

                                Mr. Michael Collier
                                Chestnut Street Hotel Management, LLC
                                100 East Chestnut Street
                                Chicago, IL 60611-2061



                                                                  /s/ Laura M. Finnegan



Laura M. Finnegan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6210637
Telephone: (312) 216-2563
Facsimile: (312) 236-0241
E-Mail: lmfinnegan@baumsigman.com
I:\HEREW\Tremont Chicago Hotel\motion.lmf.df.wpd
